Title: To James Madison from Israel Whelen, 16 April 1801
From: Whelen, Israel
To: Madison, James


Sir.
Philadelphia 16 April 1801
I have the honor to acknowledge the receipt of your letter of the 10t. Inst. Mess[r]s. Pettit & Bayard had sold a part of the Bills; what they had remaining I purchased agreeably to your instructions, I am not acquainted with the first indorsers but Mr. Bell is a person of undoubted Credit, I have enclosed the first & Second setts with an account stating the amount which you will be pleased to direct to be remitted to me to pay for them, the third & fourth sets with letters of advice shall be forwarded by a succeding mail. I was inform’d the Bank of the United States had given the same price for Bills on Amsterdam and that it was not probable they would be lower. I have the honor to be &c
 

   
   Letterbook copy (DNA: RG 45, Purveyor’s Office, Philadelphia). Enclosures not found.



   
   Letter not found. JM probably was responding to a letter from Pettit and Bayard to him of 23 Mar. 1801, which proposed placing the proceeds from a shipment of coffee consigned to Amsterdam to the credit of the U.S. there. The firm asked JM to direct the cashier of the Bank of the United States to purchase bills of exchange to cover the transaction (DNA: RG 92, Consolidated Correspondence File, Letters Relative to Claims).



   
   For more than a decade Pettit and Bayard was a major mercantile firm based in Philadelphia (Pa. Magazine of History and Biography, 30 [1906]: 323).



   
   Possibly Andrew Bell, the collector at Perth Amboy, New Jersey.


